I vote to affirm the judgment.
If it be granted arguendo that the second paragraph of R.S.
1937, 54:4-3.26 contravenes the constitutional precept for the assessment of property under "general laws" (State Constitution, article IV, section VII, paragraph 12), in that *Page 240 
it represents an "attempt * * * to impose a tax by a classification of ownership and not of use," the provision for exemption falls in its entirety; otherwise, violence is done to the clearly expressed legislative will — i.e., to withhold such tax exemption from college fraternities.
The original section (Pamph. L. 1936, p. 129) and the amendment thereto (Pamph. L. 1937, p. 412) must be read together, in unity, to discover the legislative intent. In my view, we are obliged to assume that, if the legislature had been advised that the classification resulting from the adoption of the act of 1937, supra, was abortive, it would not have extended tax exemption to the general category as written. I regard the case of Crater v. County of Somerset, 123 N.J.L. 407, as controlling. And the principle was applied by Chief Justice Beasley for the Supreme Court in Dempsey v. Newark,53 N.J.L. 4.
The provision of the amendment of 1937, supra, by force of that enactment, became an integral part of the basic act of 1936; and they thereby became indivisible. Certainly, this is so as to the revision of our general public laws adopted shortly thereafter. The treatment of these provisions therein, considered in the light of the subject-matter, is demonstrative of a legislative sense of dependency and indivisibility in substance. The section deals with a single subject — i.e., the exemption from taxation of fraternal societies organized on the lodge plan; and if, by reason of the second paragraph, it does not answer the test of constitutional sufficiency, it is of necessity wholly inoperative. It is not an act for the levying of taxes, but rather the exemption of a class subject to taxation under general laws. Here, the assessment was made under the revision of 1937.
And I do not agree that section 60 of the revision of the Tax Act of 1918 (Pamph. L., pp. 883, 900; R.S. 1937, 1:1-10), relating to the effect of partial invalidity, is of service in these circumstances. It has no applicancy where the provisions are interdependent, or are in essence one and therefore inseparable. To rule that the first paragraph is wholly independent of the second is to grant an exemption from taxes that the legislature has explicitly prohibited. It would *Page 241 
seem that on principle exemptions from taxation, which are not favored and so are strictly construed, cannot go beyond the letter of the statute granting them, even though it is in part violative of a constitutional limitation.